Citation Nr: 1747850	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral pain syndrome from May 21, 2013 to July 11, 2016.

2.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral pain syndrome since July 12, 2016.

3.  Entitlement to a rating in excess of 20 percent for left knee patellofemoral pain syndrome May 21, 2013 to July 11, 2016.

4.  Entitlement to a rating in excess of 20 percent for left knee patellofemoral pain syndrome since July 12, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to April 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in February 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In May 2016 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The issues of entitlement to ratings in excess of 20 percent for bilateral patellofemoral pain syndrome since July 12, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to July 12, 2016, the preponderance of the evidence shows that right knee flexion was greater than 15 degrees, extension was greater than 20 degrees, and neither subluxation nor lateral instability were shown.

2.  Prior to July 12, 2016, the preponderance of the evidence shows that left knee flexion was greater than 15 degrees, extension was greater than 20 degrees, and neither subluxation nor lateral instability were shown.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2016, the criteria for a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2016).

2.  Prior to July 12, 2016, the criteria for a rating in excess of 20 percent for patellofemoral pain syndrome of the left knee were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


From May 21, 2013 to July 11, 2016

The Veteran argues that since May 21, 2013, the symptoms of her bilateral patellofemoral pain syndrome were more severe than the assigned 20 percent ratings. The Veteran claimed entitlement to service connection for her bilateral knee disorder in April 2009. In a June 2009 rating decision VA granted entitlement to service connection for the disabilities, and assigned noncompensable ratings effective April 18, 2009. The Veteran appealed, and in a September 2011 rating decision VA assigned 10 percent evaluations for each knee effective from April 18, 2009.  In a July 2013 rating decision, the RO granted increased 20 percent disability evaluations for both knees, effective from May 21, 2013. In May 2016, the Board denied entitlement to ratings in excess of 10 percent prior to May 21, 2013.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The appellant's bilateral patellofemoral pain syndrome is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5261-5260, applicable to limitation of extension or flexion in the leg.

The normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted when leg flexion is limited to 30 degrees.   A 30 percent rating is warranted when flexion is limited to 15 degrees. Id. 

Under Diagnostic Code 5261 extension limited to 15 degrees warrants a separate 20 percent rating, and extension limited to 20 degrees warrants a separate 30 percent rating. Id.

The Veteran has continuously asserted that her bilateral patellofemoral pain syndrome is productive of substantial knee pain. In particular, at her May 2016 hearing the Veteran asserted that such pain prevented her from walking upstairs, or engaging in other physical activities, though she denied having missed work due to her knee disability. The Veteran also reported that her bilateral knee condition had worsened since her previous May 2013 VA examination. 

The Veteran was provided a VA examination with regard to her bilateral knee disability in May 2013. There, the Veteran reported that knee pain prevented her from running, walking and riding a bike, and that flare-ups prevented her from engaging in physical activity. The examiner noted that the Veteran had to give up driving her manual transmission automobile. Range of motion measurements revealed right knee flexion of 40 degrees, with painful motion at 40 degrees, and right knee extension to zero degrees with objective evidence of painful motion at 35 degrees. The left knee exhibited 40 degrees of flexion, with painful motion at 40 degrees, and extension to zero degrees with no evidence of painful motion. After repetitive motion, right knee flexion was limited to 30 degrees, and extension limited to zero degrees. Left knee flexion was limited to 30 degrees and extension to zero degrees. The examiner noted weakened movement in both knees, with excess fatigability, pain on movement and bilateral crepitus. The examiner stated that the appellant's bilateral knee disability was productive of impaired ambulation. The examiner also opined that pain, weakness and excess fatigability would likely decrease flexion of the right and left knee by approximately 10 degrees. 

In July 2016, the Veteran was provided a second examination with regard to her bilateral knee disability. There, she was noted to exhibit pain with weight bearing, but flare-ups were not reported. The examiner opined that the reported pain might prohibit deep knee bending and heavy lifting. However, bilateral knee range of motion was reported from zero to 140 degrees bilaterally. Although pain was noted, the examiner opined that pain did not contribute to additional functional loss. The examiner noted that the examination was conducted immediately following repetitive use over time, but that pain, weakness, fatigability or incoordination did not significantly limit functional ability with such repeated use. 

VA treatment records during the pertinent period document complaints of knee pain, without evidence of specific ongoing treatment or medication. In January 2014, the Veteran was noted to "jog/exercises daily in spite of her knee pains." In July 2016, imaging was noted to be "unchanged" since May 2011 imaging, and to reveal "minimal degenerative changes," and only "minor abnormality."

During the period prior to July 12, 2016, the evidence of record preponderates against finding that the claimant's bilateral patellofemoral pain syndrome was manifested by flexion limited to 15 degrees or less, or extension limited to 20 degrees or more in either knee. The Board acknowledges that the May 2013 examination reflected objective evidence of painful motion in the right knee at 35 degrees of extension. The examiner also noted that the Veteran could extend her knee to zero degrees, and did not opine that such pain was in fact productive of functional limitation so as to approximate limitation of extension to 35 degrees. In this regard, no evidence of record indicates that right knee pain was so severe as to functionally prohibit extension of the right knee past 35 degrees. Nor does the record indicate that pain, weakness or fatigue prevented the Veteran from extending the right knee to 20 degrees as stipulated by the criteria for a 30 percent rating based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board acknowledges that both the May 2013 and July 2016 VA examinations reflected complaints of bilateral knee pain. Neither examiner indicated that knee pain, weakness or fatigability was of such severity as to impair knee flexion to 15 degrees or less, or knee extension to 20 degrees or more. The July 2016 VA examiner specifically noted that pain was not productive of additional functional limitation.

The Board finds that the VA examinations of record are adequate to decide the issue at this time. 38 C.F.R. § 3.159 (c). The July 2016 VA examination included an evaluation of pain on weight-bearing, and measured the ranges of motion of the opposite joints. 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016). While the examinations did not include an evaluation of both active and passive ranges of motion, the VA examinations substantially complied with the requirements of 38 C.F.R. § 4.59 in their range of motion testing and reporting. In particular, the May 2013 and July 2016 VA examinations specifically noted reports of pain, and provided specific opinions as to the functional effects of such pain. There is no evidence to indicate that specific active and passive range of motion testing would reveal such a substantial decrease in functional movement so as to warrant a higher rating during the period considered herein. The Veteran has not specifically argued that either the May 2013 or the July 2016 VA examinations did not accurately represent the severity of her condition at the time. Moreover, even to the extent that the May 2013 and July 2016 VA examinations failed to contemplate active range of motion, any additional examination would not bear on the time period decided herein. Hence, remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board considered whether the Veteran may be entitled to a rating under any other diagnostic code pertaining to disabilities of the knee. In that regard, the Veteran has not asserted, and the record does not reflect any evidence of ankylosis, subluxation or lateral instability, dislocation or removal of semilunar cartilage, any nonunion of the tibia and fibula, or genu recurvatum. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263. 

The Board has also considered the Veteran's statements, to include reports of pain, weakness and fatigability. The Veteran has not specifically argued that pain, weakness or fatigability are productive of loss of range of motion. Primarily, the Veteran has argued that such symptoms prevent her from performing prolonged physical activity, taking stairs, and driving a manual shift vehicle. The Veteran is competent to report such symptoms as she experienced them.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for each disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

Accordingly, the preponderance of the evidence is against the claim, and entitlement to ratings higher than 20 percent prior to July 12, 2016 is denied. 38 U.S.C.A. §§ 1155, 5107.


ORDER

Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee from May 21, 2013 to July 11, 2016 is denied.

Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the left knee from May 21, 2013 to July 11, 2016 is denied.


REMAND

Since July 12, 2016

In light of the holding in Correia, 28 Vet. App. 158, VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See 38 C.F.R. § 4.59. The Board therefore finds that remand is warranted with regard to the period since July 12, 2016, to afford the Veteran a new VA examination which conforms to these requirements.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have treated the disorders at issue since July 2016.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral patellofemoral pain syndrome. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

Perform all necessary tests to determine the current nature and severity of the Veteran's bilateral patellofemoral pain syndrome. In evaluating the Veteran, the examiner should report complete range of motion findings. The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the knees are used repeatedly over a period of time. The examiner should address whether the knees exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner is to specifically test the range of active, passive, weight-bearing and nonweight-bearing motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not possible in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for any opinion offered  If the requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general  medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


